Fourth Court of Appeals
                                   San Antonio, Texas

                                          August 4, 2022

                                       No. 04-22-00395-CR

                                 Sean Dominic MCCAULIFFE,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR3471
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        On June 23, 2022, appellant filed his notice of appeal. On August 2, 2022, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that the appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court